DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5-10, and 12-26 are pending in the application. 
	In Applicant’s most recent response filed 10 August 2022, claims 1 and 9 were amended; claims 4 and 11 were cancelled; and new claims 21-26 were added.  These amendments have been entered.

Drawings
The drawings were received on 10 August 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to incorporate the subject matter of previous claim 4, which was previously indicated as allowable in the Office Action mailed 10 May 2022.  Accordingly, claim 1 is allowable for at least the reasons discussed for claim 4 in the “Allowable Subject Matter” section of the previous Office Action.
Independent claim 9 has been amended to incorporate the subject matter of previous claim 11, which was previously indicated as allowable in the Office Action mailed 10 May 2022.  Accordingly, claim 9 is allowable for at least the reasons discussed for claim 11 in the “Allowable Subject Matter” section of the previous Office Action.
Newly added independent claim 21 includes the subject matter of previous claim 5, which was previously indicated as allowable in the Office Action mailed 10 May 2022.  Accordingly, claim 21 is allowable for at least the reasons discussed for claim 5 in the “Allowable Subject Matter” section of the previous Office Action.
All remaining dependent claims are considered allowable at least due to their dependence from one of claims 1, 9, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678